Citation Nr: 1723355	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-36 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for prostate cancer status post radical prostatectomy. 


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from October 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 Decision Review Officer decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In December 2016,  VA received a statement from the Veteran's appointed representative notifying VA of the intention to withdraw representation.  However, the request to withdraw representation was received after the appeal was certified to the Board in September 2016.  Under 38 C.F.R. § 20.608 (b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion; a copy of the motion must be sent to the Veteran who must be provided the opportunity to respond within 30 days of receipt.  38 C.F.R. 
§ 20.608  also indicates the motion should be filed with the Office of the Senior Deputy Vice Chairman.  To date, no such motion has been received by VA. Accordingly, no change in representation is recognized for purposes of this decision.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in December 2016, the Veteran's attorney indicated that the Veteran wanted to withdraw his appeal as to the issue of an increased evaluation for prostate cancer status post radical prostatectomy. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased evaluation for prostate cancer status post radical prostatectomy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In December 2016, the Veteran's attorney clearly indicated that the Veteran wanted to withdraw the appeal as to an increased evaluation for prostate cancer status post radical prostatectomy.  In May 2017, the Veteran's attorney reiterated the Veteran's desire to withdraw the appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal as to an increased evaluation for prostate cancer status post radical prostatectomy is dismissed. 



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


